                                        UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA


           UNITED STATES OF AMERICA                  )                  CASE NUMBER      \   <l ( (;) Lr l.( (_{)-b(\)\ ~
                                                     )
                           VS                        )                  ABSTRACT OF ORDER
                                                     )
                                                     )                  Booking No.    7 ~SS       (p   L '9 'b
                                                     )
                                                     )
                                                     )
  TO THE UNITED STATES MARSHAL AND / OR WARDEN, METROPOLITAN CORRECTIONAL CENTER:
           Be advised that under date of                    /   /   2      3 ( l C't
                                                                I
  the Court entered the following order:




  _ _ _ _ _ _ _ Defendant be released from custody.

  _ _ _ _ _ _ _ Defendant placed on supervised / unsupervised probation / supervised release.

  _ _ _ _ _ _ _ Defendant continued on supervised/ unsupervised probation/ supervised release.



  _ _ _ _......___ Defendant released on $ __\,,_c~~
                                                  ; <(_)_~,_            ~·--"'o,;c,. .-+l~c~~s~----          bond posted.
  _ _ _ _ _ _ _ Defendant appeared in Court. FINGERPRINT & RELEASE.

  _ _ _ _ _ _ _ Defendant remanded and ( _ _ _ _ bond) ( _ _ _ _ bond on appeal) exonerated.

  _ _ _ _ _ _ _ Defendant sentenced to TIME SERVED, supervised release for_ _ _ years.
  _ _ _ _ _ _ _ Bench Warrant Recalled.

  _ _ _ _ _ _ _ Defendant forfeited collateral.

  _ _ _ _ _ _ _ Case dismissed.

  _ _ _ _ _ _ _ Case dismissed, charges pending in case no. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  _ _ _ _ _ _ _ Defendant to be released to Pretrial Services for electronic monitoring.
  ----'-x-'---_ Other. 1'0 b                   e__   reJ.c. U,,..). t. d         o o I / 2.. LI     I \c,    <f!       q · O O CvYt
                                -\-o       F bSl:>I..

                                           1
                                                                           UNITED STATES DISTRICT/ AGISTRA E JUDGE

                 1                                                                                      OR
  Received_1_ -----,,,.---~
                                (J/1/L
                          r,.i'-/------
                            l 'H.vf-;-/ _-_ _ _
                ...___.-,us>M
                                                                            by    /vG
                                                                            JOHN MORRILL

                                                                                                 Deputy Clerk
                                                                                                              Clerk

                                                                                                                    /V\ .J~-f(~
                                                                                                                   * U.S. GPO: 11190·783·398/40151
                                                                                 ~ (p{.pC(~
  Crim-9    (Rev. 8-11)




CLERK'S COPY
